Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 11/18/2021, with respect to claims2 and 13 have been fully considered and are persuasive.  The objection of claims 2 and 13 has been withdrawn. 
Applicant’s arguments, see page 7, filed 11/18/2021, with respect to claims 1-3, 8-10, 12-14 and 19 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 101, as being directed to an abstract idea without significantly more of claims 1-3, 8-10, 12-14, and 19 has been withdrawn. 
Applicant’s arguments, see page 7-10 filed 11/18/2021, with respect to claim 12 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards as the invention of claim 12 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: the main reason for allowance is the inclusion of “can configure the maximum power in a range that is defined by the upper bound and a lower bound, the method comprising: determining whether a configured output power for a master cell group in a dual connectivity mode of operation is less than a minimum of a maximum allowed power for a particular serving cell and a maximum 
Claims 2-11 and 13-19 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: US-20210204227-A1 to Bergljug discloses power headroom reports between network devices; US-20160270139-A1 to Rahman discloses calculation of maximum power for serving cells; US-20210227475-A1 to Tang discloses techniques in inter-band and intra-band dynamic power sharing in dual connectivity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/PHIRIN SAM/Primary Examiner, Art Unit 2476